Citation Nr: 0513714	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  96-41 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease at L3-L4, L4-L5 and L5-S1, as secondary to the 
service connected lumbosacral strain with lumbar myositis and 
spondylosis.

2.  Entitlement to service connection for major depression, 
as secondary to the service connected lumbosacral strain with 
lumbar myositis and spondylosis, residuals of right wrist 
injury, and acne vulgaris.

3.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with lumbar myositis and spondylosis prior 
to May 26, 2000.

4.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with lumbar myositis and spondylosis on 
and after May 26, 2000.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 1995 and 
August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

The issue of an increased evaluation for the service 
connected lower back was the subject of remands dated in 
January 1998 and August 2003 requesting, among other things, 
that the veteran be afforded an opportunity for an orthopedic 
examination and that the RO consider of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  This development completed, the case 
is now again before the Board for appellate review.

During pendency of the appeal for an increased evaluation for 
the service connected lower back disability, the RO granted 
an evaluation of 40 percent, effective in May 2000 in a 
November 2001 rating decision.  As this increased rating does 
not constitute a full grant of all benefits possible for the 
veteran's service connected lumbosacral strain with lumbar 
myositis and spondylosis for the entire period under appeal, 
and as the veteran has not withdrawn his claim, the issue 
concerning entitlement to an increased rating for this 
disability is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that the most recent VA examination, dated in 
May 2004, reflects findings of diminished pinprick and smooth 
sensation of the left leg, which the examiner noted did not 
follow any specific dermatomal pattern, i.e., was 
nonradicular in nature.  In October 1994, VA treatment 
records reflect that the veteran complained of left leg 
numbness.  The medical evidence presents no indication of the 
cause of this neurological abnormality.

By this decision, the Board is denying service connection for 
degenerative disc disease at L3-L4, L4-L5, and L5-S1 as 
secondary to the service connected lumbosacral strain with 
lumbar myositis and spondylosis.

However, Note (1) following the revised criteria for the 
evaluation of spine disorders indicates that any associated 
objective neurologic abnormalities, including but not limited 
to bowel or bladder impairment, should be evaluated 
separately under the appropriate diagnostic code.  Hence, the 
Board is remanding this issue, along with the issues of 
entitlement to an extraschedular evaluation and entitlement 
to TDIU to the RO via the Appeals Management Center (AMC), in 
Washington, DC for further development and adjudication.  The 
VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claims addressed in this decision.

2.  The medical evidence does not establish that the 
veteran's currently manifested degenerative disc disease at 
L3-L4, L4-L5 and L5-S1, is the result of his service 
connected lumbosacral strain with lumbar myositis and 
spondylosis.

3.  The medical evidence does not establish that the 
veteran's currently manifested major depression is the result 
of his service-connected lumbosacral strain with lumbar 
myositis and spondylosis, residuals of right wrist injury, 
and acne vulgaris.

4.  Prior to May 26, 2000, the service connected lumbosacral 
strain with lumbar myositis and spondylosis was manifested by 
no more than slight limitation of lumbar range of motion, or 
characteristic pain on motion.

5.  On and after May 26, 2000 but prior to September 23, 
2003, the service connected lumbosacral strain with lumbar 
myositis and spondylosis was manifested by severe 
symptomatology consistent with marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space with abnormal mobility on forced motion.  

6.  After September 25, 2003, the service connected 
lumbosacral strain with lumbar myositis and spondylosis was 
manifested by severe symptomatology consistent with marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space with abnormal mobility on forced 
motion under the old criteria, and manifestations consistent 
with forward flexion of the thoracolumbar spine to 30 degrees 
or less.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease at L3-L4, L4-L5 and L5-S1 was 
not incurred as the result of the service connected 
lumbosacral strain with lumbar myositis and spondylosis.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 
(2004).

2.  Major depression was not incurred as the result of the 
service connected lumbosacral strain with lumbar myositis and 
spondylosis, residuals of right wrist injury, or acne 
vulgaris.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.310 (2004).

3.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain with lumbar myositis has not been met 
prior to May 26, 2000.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.951, 4.1-4.10, 4.71a, Diagnostic 
Codes 5003, 5021, 5292, 5295 (2002).

4.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain with lumbar myositis has not been met 
beginning May 26, 2000.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.951, 4.1-4.10, 4.71a, Diagnostic 
Codes 5003, 5021, 5292, 5295 (2002); 38 C.F.R. §§ 3.951, 4.1-
4.10, 4.71a, Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of entitlement 
to service connection for degenerative disc disease at L3-L4, 
L4-L5 and L5-S1, as secondary to the service connected 
lumbosacral strain with lumbar myositis and spondylosis, and 
major depression, as secondary to the service connected 
lumbosacral strain with lumbar myositis and spondylosis, 
residuals of right wrist injury, and acne vulgaris, or to the 
issues of increased ratings for lumbosacral strain with 
lumbar myositis and spondylosis prior to and after May 26, 
2000.  VA has complied with the notice and duty to assist 
provisions of the VCAA, and the veteran was advised by VA of 
the information required to substantiate these claims.

The case was remanded in August 2003 to provide, among other 
things, further notice of the laws and regulations effected 
by VCAA, and to provide notice of the change in regulations 
governing the evaluation of spine disabilities, which were 
amended effective September 23, 2002.  The RO issued the 
veteran a VCAA letter in October 2001 and April 2004, which 
addressed the claims of service connection for degenerative 
disc disease and depression as secondary to the service 
connected disabilities, and increased evaluations for the 
service connected lower back disability.  In addition, the 
April 2004 letter gave specific information as to the 
evidence required to prevail in a claim for a disability 
based on secondary service connection.  Finally, the November 
2004 supplemental statement of the case gave notice of the 
revised regulations governing the evaluation of disabilities 
of the spine.

Also as requested in the August 2003 remand, the RO obtained 
VA treatment records from 1992 through 2004, and afforded the 
veteran VA examinations for his spine and claimed depression 
in May 2004.  The veteran has not responded that any further 
evidence exists that has not already been associated with the 
claims file.

In addition, the November 2004 supplemental statement of the 
case gave specific information as to the changes in the law 
and regulations effected by the VCAA along with information 
regarding the evidence needed to substantiate his claims for 
service connection of degenerative disc disease at L3-L4, L4-
L5 and L5-S1 and major depression, as well as his claims for 
increased evaluations for his service connected lumbosacral 
strain with lumbar myositis and spondylosis prior to and 
beginning May 26, 2000.

As noted above, VA treatment records have been obtained.  VA 
examinations for the spine and mental disorders were 
conducted in April 1995, May 1999, May 2001, and May 2004.  

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claims on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Here, available 
VA and non-VA records were obtained or submitted by the 
veteran, and the veteran identified no other private treating 
facilities.  In addition, VA examinations were provided.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim 
and the VA has obtained all known documents that would 
substantiate the veteran's claims. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, the veteran and his 
representative provided notice of additional VA records to 
VA, and they were obtained.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).   also Mayfield 
v. Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Here, 
the veteran is not prejudiced by the Board's consideration of 
his claim as VA has already met all notice and duty to assist 
obligations to the veteran under the VCAA.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing claims for service connection, the 
evidence considered in connection with the issues addressed 
in this decision, and what information VA and the veteran 
would provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).

The veteran avers that his currently diagnosed degenerative 
disc disease at L3-L4, L4-L5 and L5-S1 is the result of his 
service-connected lumbosacral strain with lumbar myositis, 
and that his currently diagnosed major depression is the 
result of his service-connected lumbosacral strain with 
lumbar myositis and spondylosis, residuals of right wrist 
injury, and acne vulgaris.

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Degenerative Disc Disease at L3-L4, L4-L5 and L5-S1

Service connection for a lower back disability was initially 
granted by a January 1993 rating decision, described as 
lumbar myositis, mild lumbar spondylosis.  The disability is 
currently lumbosacral strain with lumbar myositis and 
spondylosis, currently evaluated as 40 percent disabling.

The medical evidence shows that the veteran is currently 
diagnosed with degenerative disc disease with small central 
disc protrusion at L3-L4, L4-L5, and L5-S1.  

Concerning the etiology of the veteran's degenerative disc 
disease, the evidence presents the following opinions.

In May 2001, the VA examining physician who conducted the 
examination for the spine noted that there was not enough 
evidence in the service medical records to establish that the 
findings of minimal central disc protrusion at L4-L5 and L5-
S1 intervertebral spaces by computed tomography (CT) scan in 
June 1999 were the result of his service-connected lower back 
condition.  The examiner noted that the claims file had been 
reviewed.

In August 2003, the Board found the above opinion to provide 
an inadequate basis upon which the make a decision, and 
remanded the veteran's claim for further examination to 
determine the nature, extent, and etiology of the manifested 
degenerative disc disease.  The resulting, May 2004, report 
of VA examination for spine is of record and contains the 
following opinion:

[The] veteran has a non service connected 
condition, which is far more serious than 
his service connected condition, that is 
overshadowing his service connected low 
back disability.

I cannot differentiate between what is 
service connected and nonservice 
connected but most of the objective 
findings and subjective complaints are 
due to the far most serious condition 
herniated nucleus pulposus with 
degenerative disc disease.  It is my 
opinion that [the veteran's] manifest 
degenerative disc disease of the lumbar 
spine is not at least as likely as not 
the result parcel veteran's service 
connected lumbosacral strain with 
myositis and spondylosis.

The examiner noted that he had reviewed the veteran's claim 
folder, the August 2003 remand, and previous, May 2001, VA 
examination for spine.  

After consideration of all of the medical evidence, the Board 
finds that the evidence does not support a finding that the 
veteran's currently diagnosed degenerative disc disease is 
the result of his service-connected lower back disability.  
This is so because the medical evidence presents two expert 
medical opinions indicating that it is not.  The one 
proffered in May 2001 indicates, simply, that there is not 
enough evidence of record to establish an etiological 
connection between the manifested degenerative disc disease 
and the service connected lower back disability.  The second, 
May 2004, opinion-after noting review of the claims file, to 
include the previous, May 2001 opinion-documents the 
examiner's opinion that the degenerative disc disease is not 
the result of the veteran's service-connected lower back 
disability, although the symptoms of the two conditions 
cannot be differentiated.

The medical evidence does not present any other medical 
findings, opinions, or other expert medical evidence linking 
the veteran's currently diagnosed degenerative disc disease 
at L3-L4, L4-L5 and L5-S1 to the service connected 
lumbosacral strain with lumbar myositis and spondylosis.  

Hence, after review of the evidence, the Board concludes, 
regretfully, that the evidence simply cannot establish that 
the veteran's currently manifested degenerative disc disease 
at L3-L4, L4-L5 and L5-S1, is the result of his service-
connected lumbosacral strain with lumbar myositis and 
spondylosis.  

B.  Major Depression

Service connection for a lower back and right wrist 
disabilities, and a skin condition, were initially granted by 
a January 1993 rating decision, described respectively as 
lumbar myositis, mild lumbar spondylosis, right wrist injury 
with history, posttraumatic tendonitis, right wrist, ganglion 
cyst, right wrist dorsal aspect, and acne vulgaris.  The 
disabilities are currently evaluated respectively as 40 
percent, zero percent, and 50 percent.  The lower back 
disability is currently lumbosacral strain with lumbar 
myositis and spondylosis.

The medical evidence shows that the veteran is currently 
diagnosed with major depression, not otherwise specified, in 
remission of symptoms.

In May 2000, the veteran sought treatment by a fee-basis 
provider who diagnosed major depression with psychotic 
features.  The examiner opined that the major depression was 
directly related and due to the veteran's service connected 
physical conditions.  There is no indication that the 
examiner reviewed the veteran's claims file or medical 
records in arriving at this opinion.

In August 2003, the Board remanded the veteran's claim and 
requested that the RO afford the veteran an opportunity for 
an examination to determine the nature, extent, and etiology 
of any manifested psychiatric disability. The resulting, May 
2004, report of VA examination for mental disorders is of 
record and contains the following opinion:

After reviewing the claims folder, and 
performing a clinical history and mental 
status examination, it is my opinion that 
the patient's depressive disorder was not 
precipitated by his service connected 
back and skin condition and is not the 
result of his active service nor of his 
service connected disabilities. 


The examiner noted that he had reviewed the veteran's claim 
folder, and that his examination was informed by such review, 
a clinical history and mental status examination. 

After consideration of all of the medical evidence, the Board 
finds that the May 2004 VA opinion is more probative than the 
opinion offered by the fee-basis provider in May 2000.  The 
Board finds this is so because the May 2004 VA opinion was 
informed by a review of the claims file, which included the 
May 2000 fee basis report, and all VA and non-VA treatment 
records, as well as the veteran's service medical records and 
reports of treatment for his service-connected disabilities.  
In contrast, the May 2000 fee-basis report does not indicate 
that the claims file was reviewed.  Even if it was, the Board 
notes, the claims file at that time did not include VA and 
non VA treatment records.

As the May 2004 VA opinion is informed by a full examination 
of the veteran with review of claims file, the Board finds 
that the medical evidence cannot support a finding that the 
veteran's currently diagnosed major depression is the result 
of his service-connected disabilities.  

The medical evidence does not present any other medical 
findings, opinions, or other expert medical evidence linking 
the veteran's currently diagnosed major depression to the 
service connected lower back and right wrist disabilities, 
and his skin disorder.  

Hence, after review of the evidence, the Board concludes, 
regretfully, that the evidence simply cannot establish that 
the veteran's currently manifested major depression, is the 
result of his service-connected disabilities.  

C.  Summary

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether his currently diagnosed 
degenerative disc disease at L3-L4, L4-L5 and L5-S1 is 
secondary to the service connected lumbosacral strain with 
lumbar myositis and spondylosis or whether his currently 
diagnosed major depression is the result of his service 
connected lumbosacral strain with lumbar myositis and 
spondylosis, residuals of right wrist injury, and acne 
vulgaris.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With regret, the Board finds that absent medical evidence 
supporting the argued causal nexus between the veteran's 
degenerative disc disease at L3-L4, L4-L5 and L5-S1 and major 
depression are the result of his service connected 
disabilities, the Board is not able to find that the 
veteran's degenerative disc disease at L3-L4, L4-L5 and L5-
S1, is the result of his service connected lumbosacral strain 
with lumbar myositis and spondylosis, or that his major 
depression is the result of his lumbosacral strain with 
lumbar myositis and spondylosis, residuals of right wrist 
injury, and acne vulgaris.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for degenerative disc 
disease at L3-L4, L4-L5 and L5-S1, as secondary to the 
service connected lumbosacral strain with lumbar myositis and 
spondylosis, and against his claim for major depression, as 
secondary to the result of his lumbosacral strain with lumbar 
myositis and spondylosis, residuals of right wrist injury, 
and acne vulgaris.  The benefits sought on appeal are 
accordingly denied.

II.  Increased Evaluations

The veteran contends, in essence, that his lower back 
disability is more disabling than reflected by the disability 
ratings assigned.  

The RO originally granted service connection for lumbar 
myositis, mild lumbar spondylosis in a January 1993 rating 
decision, evaluating it as 10 percent disabling under 
Diagnostic Code 5003-5021, effective August 18, 1992, which 
is the day after his separation from active service.  The RO 
based its decision on service medical records showing that 
the veteran had been treated during active service for 
complaints of lower back pain.  A VA examination dated in 
September 1992 then showed X-ray findings of mild lumbar 
spondylosis with well preservation of the visualized 
intervertebral disc spaces.  The examiner observed the 
veteran to present with an erect stance and normal gait, and 
to manifest normal reflexes and coordination.  The examiner 
diagnosed lumbar myositis.

In April 1995, the veteran underwent further VA examination 
for the spine, at which time he reported subjective 
complaints of localized lower back pain with pain worsening 
with sitting or standing for more than 30 minutes.  He 
reported no numbness, cramping, parethesia or weakness of the 
legs.  The physician objectively observed no postural 
abnormalities or fixed deformities of the back.  However, 
tenderness to palpation of the lumbar paravertebral muscles 
was evidenced.  Range of motion of the lumbar spine was 
measured at 75 degrees forward flexion, 15 degrees backward 
extension, 16 degrees left lateral flexion, and 35 degrees 
right lateral flexion.  Rotation measured 30 degrees, 
bilaterally.  Exquisite pain was objectively observed on 
forward flexion and backward extension.  No muscle atrophy 
was detected, and patellar and Achilles reflexes were noted 
to be 2+ bilaterally and symmetrically.  Straight leg raising 
was negative, bilaterally, and muscle strength in both legs 
measured 5 of 5.  The examiner diagnosed lumbosacral strain 
with myositis.  It is not clear the examiner reviewed the 
veteran's claims file.

In January 1998, the Board remanded this claim for further 
development, including to obtain treatment records and to 
afford the veteran an opportunity for additional VA 
examination, in consideration of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Pursuant to the Board's remand, private records were 
requested and received.  In February 1998, the veteran 
submitted the reports of two private medical examinations.

A June 1996 report reflects complaints of worsening 
lumbosacral pain since his inservice injury with no 
improvement despite various treatments.  The examiner 
reported objective findings of normal cranial nerves and 
reflexes without hemiparesis or hemiplegia.  Evidence was 
found of muscular spasms at the lumbosacral area with a 
decrease in flexion or lateral movements because of the pain.  
X-ray results of the lumbosacral spine revealed changes in 
spondilo arthritis at L3-L4 and dorsal lumbar area.  The 
examiner diagnosed chronic lumbosacral pain syndrome with 
spondilo-arthritis in the dorsolumbar area.  The examiner 
concluded that the veteran exhibited a condition of chronic 
lumbosacral pain which had not improved despite medical 
treatment and psychotherapy.

A report of examination conducted in July 1996 reflects 
diagnoses of cervicodorsal and lumbosacral myofacial pain 
with L3-L4 minimal spondyloarthritis.  Symptoms were reported 
as low back pain.  Minimal response was noted to prescribed 
treatment of nonsteroidal anti-inflammatory medications.  
X-ray findings conducted in 1994 were found to reveal minimal 
spondyloarthritis.  Full range of motion was found throughout 
the veteran's body.  No neurological abnormalities were noted 
and the veteran was observed to ambulate adequately without 
aid.  No swelling, deformity, redness, spasm or atrophy was 
noted, and dexterity was not found to be affected.  

Accordingly, the veteran underwent additional VA medical 
examination in May 1999.  The veteran reported subjective 
complaints of mild low back pain associated with occasional 
numbness of the legs and pain in the groin without bowel or 
bladder dysfunction.  Concerning periods of flare-up in the 
last year, the veteran reported requiring treatment at the VA 
Medical Facility (VAMC) when he was given home exercises and 
medication, and that he sought private treatment on two 
occasions when he was treated with rest and medication.  He 
reported no visits to the emergency room and no 
hospitalizations.  The examiner objectively observed the 
veteran to present with no postural abnormalities and no 
fixed deformities.  He ambulated without crutches, brace or 
cane.  Range of motion in the lumbar spine was measured at 55 
degrees forward flexion, 35 degrees backward extension, 35 
degrees lateral flexion, bilaterally, and 35 degrees 
rotation, bilaterally.  No pain on motion was detected.  The 
examiner noted no objective evidence of painful motion, 
lumbar paravertebral muscle spasm, weakness, or tenderness to 
palpation of the lumbar paravertebral muscles.  Strength was, 
in fact, measured at 5 of 5.  Musculature was within normal 
limits without atrophy.  Straight leg raising was negative, 
bilaterally, and knee jerks and ankle jerks measured 2+ 
bilaterally and were symmetric.  The examiner diagnosed 
lumbar myositis, mild spondylosis, asymptomatic, and offered 
the following statement concerning:

There is no objective evidence of 
findings of pain, weakened movements, 
excess fatigability or incoordination 
referable to the veteran's back.  When I 
was performing the range of motion, it 
appeared that [the veteran] was not 
performing his full effort.  While 
dressing and undressing he had more range 
of motion than the one measured, pain 
free expression face.  There is no 
functional loss due to pain on the 
service connected disorder.  During 
flare-ups over the affected joints if 
used repetitively, since veteran did not 
went to the emergency room or get 
hospitalization due to severe low back 
pain, I think that his pain could not 
significantly limit functional ability 
during flare-ups over the affected joints 
if used repetitively.

It is not clear that the examiner reviewed the veteran's 
claims file in conjunction with this examination.

In February 2000, the veteran submitted the results of two 
clinical tests.  A May 1999 X-ray reflects findings of very 
mild levoscolotic curve at the lower segment with some 
compression upon the end plates.  Mild osteopenia was noted 
but no other abnormalities were identified.  A subsequent CT 
scan, dated in June 1999, reflects evidence of minimal disc 
protrusion at L4-L5 and L5-S1, centrally, without canal 
stenois or significant spondylosis.  

In May 2001, the veteran again underwent VA examination for 
his spine.  The examiner specifically stated that he reviewed 
the veteran's claims file in conjunction with the 
examination.  The veteran reported worsened low back pain 
with increased frequency of pain, pulling sensation in his 
groin, and numbness in his bilateral lower extremities.  His 
specific complaints are as follows:  intermittent low back 
pain of moderate intensity associated with prolonged sitting, 
standing, walking, and lifting.  He noted a twisting type of 
pain that radiated down bilateral lower extremities, and 
numbness of both lower extremities.  He denied fecal or 
urinary incontinences.  He reported flare-ups of pain 
occurring 10 times per month, but the examiner noted that 
they did not result in additional limitations of motion or 
functional impairment.  He reported that he used a 
lumbosacral corset as needed.  The examiner objectively 
observed the veteran to present without postural 
abnormalities or fixed deformity.  Musculature of the back 
was noted to be symmetrical.  Range of lumbosacral spine 
motion was measured at 72 degrees flexion, 7 degrees 
extension, 18 degrees lateral bending, bilaterally, and 35 
degrees rotation, bilaterally.  Pain was objectively observed 
at 50 through 72 degrees flexion.  However, the examiner 
noted that no additional limitation of range of motion or 
spinal function resulted from pain, fatigue, weakness, or 
lack of endurance following repetitive use or during flare 
up.  No lower extremity atrophy was found.  Strength measured 
5 of 5 in manual muscle testing at L1 to S1.  Deep tendon, 
Achilles, and patellar reflexes measured 2+ bilaterally.  
Straight leg raising was negative but painful at 50 degrees, 
bilaterally.  Lasegue and slump tests were negative.  
However, the examiner noted spasms at right paravertebral 
muscles, L2 to L5.  The examiner referred to the CT scan 
dated in June 1999 that reflected minimal central disc 
protrusion at L4-L5 and L5-S1 intervertebral spaces.  The 
report reflects a diagnosis of lumbar myositis and mild 
spondylosis.

The examiner then reviewed the veteran's medical history 
concerning his lower back, as presented in the medical 
evidence then of record.  The Board will repeat this history:

11/23/89 patient originally injured on 
11/20/89 lifting generators.  He denies 
bowel or bladder problems.  He has 
decreased range of motion.  He has right 
paravertebral muscles tenderness.  
Straight leg raising test is negative.  
Knee jerks and ankle jerks +2 
bilaterally.  Assessment:  Lumbar 
strain/spasms.

11/09/89 Full active range of motion.  No 
spasms.  Deep tendon reflexes +2 = 
straight leg raising test negative.  
Assessment:  Mechanical low back pain.

12/21/90 Back pain.  He denied numbness 
and tingling.  He has limited trunk 
flexion 45 degrees.  Tender left 
paravertebral muscles.  Negative straight 
leg raising test.

05/18/92 Progress note:  No complaints of 
numbness or paresthesias of back.  
Physical examination:  Full active range 
of motion.  No paravertebral muscle 
tenderness.  No masses.  Negative 
straight leg raising test.

05/30/91 Progress note:  Complaints of 
low back pain and very sharply demarcated 
pain in right thigh, no radiculopathy.

The patient has a bone survey of 09/22/92 
at the lumbosacral part of the bone 
survey "shows mild lumbar spondylosis 
with well preservation visualized 
intervertebral disc spaces."

The veteran then offered the following opinion:  

Claim folder and service medical records 
reviewed:  There is not enough evidence 
in the service medical records to 
establish that the CT-scan and patient's 
low back service connected condition are 
related.

By a rating decision dated in November 2001, the RO increased 
the evaluation afforded the veteran's service connected lower 
back disability to 40 percent under Diagnostic Code 5021-
5292, effective May 26, 2000, which was the date the RO 
determined it was first factually ascertainable that an 
increase in the veteran's disability had occurred.  This 
evaluation has been confirmed and continued to the present.

In August 2003, the Board again remanded the veteran's claim 
for further development to include consideration of the 
revised regulations governing the evaluation of disabilities 
of the spine, and to afford the veteran further examination 
for his lower back disability.  In particular, the Board 
requested an opinion as to whether the clinical findings of 
degenerative disc disease was part and parcel of, or the 
result of, the service connected lower back disability.

The resulting VA examination is of record, dated in May 2004.  
The veteran reported subjective complaints of localized low 
back pain associated with occasional numbness of the feet and 
coccyx pain, off and on.  When the pain is present, it lasts 
an average of a week and is moderate to severe in intensity.  
He reported no other complaints in his lower extremities, and 
no history of fecal or urinary incontinence.  He reported 
four to five flare ups occurring in the last year, lasting 
for about three to four hours, and flare-ups requiring 
emergency room treatment twice, due to coccyx pain.  He 
reported that he uses a lumbosacral orthosis occasionally and 
stated that he had fallen once in the last year, but did not 
seek treatment.  The veteran reported that he can accomplish 
his activities of daily living without assistance, but that 
occasionally his wife helps him to shave and undress.  The 
examiner recorded range of thoracolumbar spine as zero to 60 
degrees flexion, zero to 20 degrees extension, zero to 25 
degrees lateral flexion, bilaterally, and zero to 30 degrees 
lateral rotation, bilaterally with pain on motion at the last 
degree of range of motion measured.  The examiner noted that 
the veteran was not additionally limited by fatigue, weakness 
or lack of endurance following repetitive use of the 
thoracolumbar spine, but that acute flare-ups of low back 
pain over the last year, lasting three to four hours did 
functionally impair him, by his report, making it difficult 
for the veteran to stand or sit a lot.  The examiner noted 
objective evidence of pain on motion on all movements of the 
thoracolumbar spine following repetitive use without palpable 
spasm, weakness, or tenderness to palpation.  Muscle strength 
measured 5 of 5.  There were no findings of scoliosis, 
reversed lordosis or abnormal kyphosis.  No postural 
abnormalities of the back, and no fixed deformities were 
noted.  Concerning neurological findings, the examiner noted 
diminished pinprick and smooth sensation of the left leg 
which was not noted to be radicular in origin, i.e., did not 
follow any specific dermatomal pattern; negative straight leg 
raising, Lasegue sign, and Goldthwaite's sign, bilaterally, 
and no muscle atrophy.  Deep tendon reflexes, knee jerks, and 
ankle jerks with hyperreflexia measured 3+, bilaterally.  
There were no vertebral fractures noted and no non-organic 
physical signs found.  The examiner diagnosed lumbosacral 
strain with lumbar myositis and spondylosis.

Degenerative disc disease was also diagnosed, but as 
discussed and found above, the degenerative disc disease, 
small central disc protrusion noted at L3-L4, L4-L5, and L5-
S1 was the opinion by the examiner conducting the May 2004 VA 
examination not to be the result of the veteran's service-
connected lower back disability and, accordingly, service 
connection for degenerative disc disease is denied by this 
decision.

VA and private medical treatment records show continuing 
treatment for lower back complaints including prescribed 
medication, physical therapy including electrical 
stimulation, and home exercise programs.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

Distinct disabilities resulting from the same injury may be 
separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

Because the Board declined to service connect the disability 
diagnosed as degenerative disc disease, L3-L4, L4-L5, and L5-
S1, as secondary to the service connected lower back 
disability, and because the Board has remanded for further 
development the claim for service connection for neurological 
manifestations found in 1994 and again diagnosed in the May 
2004 VA examination report, the Board will not consider these 
diagnoses or manifestations in evaluating the veteran's 
service-connected lumbosacral strain with lumbar myositis and 
spondylosis.

Under 38 C.F.R. § 4.71a, Diagnostic Code § 5021, myositis is 
rated on limitation of motion of the affected part, as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

During the pendency of this appeal, as noted above, the RO 
increased the evaluation of the veteran's service-connected 
lower back disability, but made the effective date in May 
2000 rather than the date of the veteran's claim for 
increase, which was received in October 1994.  In addition, 
the regulations concerning the evaluation of disabilities of 
the spine were revised during the pendency of the veteran's 
claim.  

As the regulations pertaining to spine disorders were revised 
during the pendency of the veteran's claim for a higher 
rating, he is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000.

There are thus three periods of time to consider in this 
claim:  prior to May 26, 2000, when the service connected 
lower back disability was evaluated as 10 percent disabling 
under the old criteria, May 26 to September 23, 2002, when 
the lower back disability was evaluated as 40 percent 
disabling under the old criteria, and beginning September 23, 
2000, when the lower back disability was evaluation as 40 
percent disabling under either the old or new criteria.  

The rating criteria affecting the veteran's back disability 
were revised effective September 26, 2003.  The veteran's 
back disability was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5021-5292 prior to September 25, 2003 and under 38 
C.F.R. § 4.71a, Diagnostic Code 5237 thereafter.  See 
38 C.F.R. § 4.27 (2004).  Prior to September 26, 2003, 
Diagnostic Code 5292 afforded a 10 percent evaluation for 
slight limitation of motion of the lumbar spine, a 20 percent 
evaluation for limitation of motion of the lumbar spine that 
is moderate, and a 40 percent evaluation for limitation of 
the lumbar spine that is severe.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Similarly, prior to September 26, 2003, the Rating Schedule, 
included criteria for rating disabilities of the lumbar spine 
under Diagnostic Code 5295 which provided that, when there is 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating, the 
maximum under the rating criteria for this diagnostic code, 
was warranted.  A 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a 10 percent rating is given for 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  

Under the revised spine rating criteria effective September 
26, 2003, Diagnostic Code 5237 for lumbosacral strain is 
rated as follows.  With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease: unfavorable ankylosis of the entire spine warrants 
a 100 percent rating; while unfavorable ankylosis of the 
entire thoracolumbar spine is given a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height is give a 10 
percent rating.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004)).

A.  Prior to May 26, 2000.

During this period of time, with consideration of DeLuca and 
as shown in the medical evidence, above, the veteran's back 
symptomatology in total was manifested by no more than slight 
limitation of motion of the lumbar spine, or lumbosacral 
strain manifested by no more than characteristic pain on 
motion.  Specifically, of lumbar spine range of motion was 
measured at 75 degrees forward flexion, 15 degrees backward 
extension, 16 degrees left lateral flexion, 35 degrees right 
lateral flexion, and 30 degrees rotation, bilaterally in 
April 1995, albeit with pain described as exquisite on 
forward flexion and backward extension.  In May 1999, lumbar 
spine range of motion measured 55 degrees forward flexion, 35 
degrees backward extension, 35 degrees lateral flexion, 
bilaterally, and 35 degrees rotation, bilaterally.  In May 
1999, the examiner noted that the veteran was not giving his 
full effort to perform the range of motion movements and 
noted that while dressing and undressing the veteran 
exhibited more range of motion than during the tests, pain 
free.

VA and private treatment records reflect no findings of 
greater limitation of motion during this time period.  
Rather, private medical records dated in July 1996 reflect 
that the veteran then evidenced full range of motion without 
neurological abnormalities and that the veteran could 
ambulate adequately without aid.  In June 1996, private 
medical records note unspecified decrease in flexion and 
lateral movements due to pain.

The Board thus finds that the medical evidence does not 
establish more than slight limitation of lumbar range of 
motion during this time period.

Concerning evaluation for lumbosacral strain, the Board 
similarly finds that the medical evidence reflects no more 
than symptoms of characteristic pain on motion during this 
time period.  VA examination reports, VA and non VA treatment 
records uniformly reflect findings of pain and pain on motion 
with tenderness to palpation of paravertebral muscles in 
April 1995 without postural or fixed abnormalities, 
difficulty ambulating, unilateral loss of lateral spine 
motion in a standing position, muscle atrophy, deficits in 
reflexes, weakened movements, excess fatigability, or 
incoordination-either normally or on repeated use.  The 
veteran noted flare-ups but not to the degree he required 
emergency care, hence the examiner opined in May 1999 that 
such complaints could not have been productive of significant 
functional limitation.  The Board notes that private medical 
records reflect the presence of spasming in June 1996 but not 
on extreme forward bending and not accompanied by loss of 
lateral spine motion, unilaterally, in a standing position or 
other symptoms such as listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, or marked 
limitation of forward bending in the standing position.

The Board notes the findings by X-ray in changes in spondilo 
arthritis at L3-L4 and the dorsal lumbar area in June 1996 
and minimal spondyloarthritis from a 1994 X-ray reported in 
July 1996.

The regulations afford a 40 percent evaluation for favorable 
ankylosis of the lumbar spine under Diagnostic Code 5289, a 
60 percent evaluation for bony fixation of the complete spine 
in a favorable position under Diagnostic Code 5286, and a 60 
percent evaluation for residuals of fracture of the vertebra 
without cord involvement under Diagnostic Code 5285.  In 
addition, a 10 percent evaluation may be separately added 
under Diagnostic Code 5285 for demonstrable deformity of a 
vertebral body with definite limited motion or muscle spasm.  
However, the medical evidence demonstrates that the required 
manifestations are not present in this case.  The medical 
evidence presents no findings of narrowing or irregularity of 
joint space, the residuals of fractured vertebrae, or 
ankylosis of any part or all of the spine.

Rather, results of a May 1999 X-ray evidence findings of very 
mild levoscolotic curve at the lower segment with some 
compression on ends plates and mild osteopenia but no other 
abnormalities.  Results of a CT scan conducted in June 1999 
show evidence of minimal disc protrusion without canal 
stenosis.  Notwithstanding, as discussed above, by this 
decision, the Board has declined to grant service connection 
for degenerative disc disease.  Therefore, these findings may 
not be herein considered. 

Hence, after consideration of all the evidence of record the 
Board finds that the veteran's service-connected lumbosacral 
strain with lumbar myositis and spondylosis warrants a 10 
percent evaluation, and no greater, for limitation of lumbar 
motion that is no more than slight or lumbosacral strain with 
characteristic pain on motion during the period of time prior 
to May 26, 2000.  As the manifestations required to warrant 
this evaluation under either Diagnostic 5292 and 5295 are the 
same-limitation of motion, including painful motion-
evaluating the disability under both diagnostic criteria is 
impermissible under 38 C.F.R. § 4.14.  Hence, the Board finds 
that the veteran's service connected lower back disability 
warrants a 10 percent evaluation, and no greater, under 
Diagnostic Code 5292 for slight limitation of lumbar spine 
motion prior to May 26, 2000.  The applicability of other, 
separate, compensable evaluations under Diagnostic Codes 5285 
through 5295 was considered but the medical evidence simply 
did not reflect the required findings were present.  

B.  From May 26, 2000 to September 23, 2002.

During this time period, the veteran was afforded a 40 
percent evaluation under Diagnostic 5295 for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
for forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board notes that this is the highest evaluation afforded 
by this diagnostic code.

Higher evaluations could be warranted for unfavorable 
ankylosis of the lumbar spine under Diagnostic Code 5289, 
complete bony fixation of the spine in a favorable angle 
under Diagnostic Code 5286, or residuals of fractured 
vertebrae without cord involvement and abnormality mobility 
requiring a neck brace under Diagnostic Code 5285.  In 
addition, Diagnostic Code 5285 affords separate 10 percent 
evaluations for demonstrable deformity of a vertebral body 
with definite limited motion or muscle spasm.  However, the 
Board notes that the medical evidence simply does not 
demonstrate that the required manifestations are present.

Neither the May 2001 nor May 2004 VA examination reports 
reflect findings of ankylosis of part or all of the spine, 
bony fixation of the spine, or any findings of vertebral 
fractures.  Moreover, the Board notes that while degenerative 
disc disease was diagnosed by CT scan dated in May 1999, the 
Board, in this decision, has declined to service connect this 
diagnosis.  Thus Diagnostic Code 5293, which affords a 60 
percent evaluation for intervertebral disc disease, may not 
here be considered.

Hence, during this period of time, with consideration of 
DeLuca and as shown in the medical evidence, above, the 
veteran's back symptomatology in total meets the criteria for 
a 40 percent evaluation, and no greater, under Diagnostic 
Code 5295, which is the highest evaluation afforded by that 
diagnostic code.  The applicability of other, separate, 
compensable evaluations under Diagnostic Codes 5285 through 
5295 was considered but the medical evidence simply did not 
reflect the required findings were present.  

C.  Beginning September 23, 2002

During this time period, the veteran was initially afforded a 
40 percent evaluation under Diagnostic 5295 for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  In the November 2004 
supplemental statement of the case, the RO affirmed that the 
evaluation was also warranted under the revised criteria.  
Under the General Rating Formula for Disease and Injuries of 
the Spine, Diagnostic Codes 5235 to 5243, a 40 percent 
evaluation for lumbosacral strain, or Diagnostic Code 5237, 
is afforded for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) indicates that any associated objective neurologic 
abnormalities, including but not limited to bowel or bladder 
impairment, should be evaluated separately under the 
appropriate diagnostic code.  Note (6) indicates that 
intervertebral disc syndrome should be evaluated under the 
General Rating Formula or based on incapacitating episodes.  
Under Diagnostic Code 5243, intervertebral disc syndrome, a 
60 percent evaluation could be warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  However, as noted above, by this 
decision, the Board has denied service connection for this 
diagnosis.  Hence, the veteran's service connected lower back 
disability may not be evaluated under this diagnostic code.  
In addition, the Board has remanded for further development 
and adjudication the issue of service connection for 
neurological manifestations noted in May 2004 and 1994.  
Thus, these manifestations will not be considered herein.

As the veteran has been granted the maximum benefit under 
both the old and the new criteria, neither criteria are more 
beneficial to him.  

Higher evaluations could be warranted under the old criteria 
for unfavorable ankylosis of the lumbar spine under 
Diagnostic Code 5289, complete bony fixation of the spine in 
a favorable angle under Diagnostic Code 5286, or residuals of 
fractured vertebrae without cord involvement and abnormality 
mobility requiring a neck brace under Diagnostic Code 5285.  
In addition, Diagnostic Code 5285 affords separate 10 percent 
evaluations for demonstrable deformity of a vertebral body 
with definite limited motion or muscle spasm.  However, the 
Board notes that the medical evidence simply does not 
demonstrate that the required manifestations are present.

Neither the May 2001 nor May 2004 VA examination reports 
reflect findings of ankylosis of part or all of the spine, 
bony fixation of the spine, or any findings of vertebral 
fractures.  Moreover, the Board notes that while degenerative 
disc disease was diagnosed by CT scan dated in May 1999, the 
Board, in this decision, has declined to service connect this 
diagnosis.  Thus Diagnostic Code 5293, which affords a 60 
percent evaluation for intervertebral disc disease, may not 
here be considered.

Hence, during this period of time, with consideration of 
DeLuca and as shown in the medical evidence, above, the 
veteran's back symptomatology in total meets the criteria for 
a 40 percent evaluation, and no greater, under either 
Diagnostic Code 5295 of the old criteria or Diagnostic Code 
5237 of the new criteria, which are the highest evaluations 
afforded by the respective diagnostic codes.  The 
applicability of other, separate, compensable evaluations 
under Diagnostic Codes 5285 through 5295 in the old criteria 
was considered but the medical evidence simply did not 
reflect the required findings were present.  

D.  Summary

After review of all of the medical evidence, the Board finds 
that the criteria for an evaluation greater than 10 percent 
for lumbosacral strain with lumbar myositis and spondylosis 
are not met prior to May 26, 2002.  This is so because, while 
the medical evidence demonstrates findings of limited and 
painful motion, and muscle spasm and tenderness to the 
muscles on palpation, these manifestations do not meet the 
criteria for limitation of the lumbar spine that is more than 
slight in severity, or that may be found to exhibit 
manifestations of lumbosacral strain greater than of 
characteristic pain on motion.  Finally, the medical evidence 
simply does not demonstrate that findings for separate, 
compensable or higher ratings are warranted for ankylosis, 
bony fixation, residuals of fractured vertebrae, or deformed 
vertebrae.

In addition, the Board notes that the veteran has been 
granted the maximum benefit afforded under either the old 
(Diagnostic Code 5295) or the new (Diagnostic Code 5237) 
criteria for his lumbosacral strain beginning May 26, 2000.  
Similarly, the medical evidence simply does not demonstrate 
that findings for separate, compensable or higher ratings are 
warranted under the old criteria for ankylosis, bony 
fixation, residuals of fractured vertebrae, or deformed 
vertebrae.

The Board notes the veteran's assertions that his lower back 
disability is more disabling than reflected in the currently 
assigned evaluations.  However, the medical evidence-
specifically the results of VA examinations conducted in 
April 1995, May 1999, May 2001 and May 2004, in addition to 
VA and private medical treatment records and evaluations 
simply does not support the veteran's assertions.  
Accordingly, after review of all the evidence of record, the 
Board finds that evaluations greater than 10 percent under 
Diagnostic Code 5292 for the time period prior to May 26, 
2000, greater than 40 percent under Diagnostic Code 5295 for 
the time period from May 26, 2000 to September 23, 2002, and 
greater than 40 percent under Diagnostic Code 5237 beginning 
September 23, 2002 are not warranted.

As the Board is remanding for further development the issue 
of entitlement to an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1), it will not be discussed here.


ORDER

Service connection for degenerative disc disease at L3-L5, 
L4-L5 and L5-S1, as secondary to the service connected 
lumbosacral strain with lumbar myositis and spondylosis is 
denied.

Service connection for major depression as secondary to the 
service connected lumbosacral strain with lumbar myositis and 
spondylosis, residuals of right wrist injury, and acne 
vulgaris, is denied.

Entitlement to an evaluation greater than 10 percent prior to 
May 26, 2000 for lumbosacral strain with lumbar myositis and 
spondylosis is denied.

Entitlement to an evaluation greater than 40 percent 
beginning May 26, 2000 for lumbosacral strain with lumbar 
myositis and spondylosis is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

As discussed above, the RO has granted the maximum benefit 
for the veteran's lumbosacral strain with lumbar myositis and 
spondylosis under the Diagnostic Code 5021-5292 and 5295 
(2002) and Diagnostic Code 5235 through 5243 (2004).  
However, the RO has not considered whether separate, 
compensable evaluations may be afforded as in Note (1), 
following the criteria, or entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) may be appropriate 
in the present case for this disability.  These matters must 
be remanded for appropriate VCAA notice and development.

Concerning the assignment of separate, compensable 
evaluations as allowed under Note (1), the Board notes that 
Note (1) states that associated objective neurologic 
abnormalities may be assigned separate compensable 
evaluations under the appropriate diagnostic code.  The Board 
notes that the May 2004 VA examination noted findings of 
nonradicular diminished pinprick and smooth sensation in the 
left leg.  In addition, VA treatment records show complaints 
of leg numbness in 1994.

To the extent that there may be manifestations that were not 
considered, including previously neuropathy, the Board finds 
that further development is necessary.

Finally, the matter of entitlement to TDIU is inextricably 
intertwined with the outcome of this issue.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to separate, compensable evaluations for 
neurological manifestations that may be 
part of the service-connected lower back 
disability, and for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
In particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
the claim for separate, compensable 
evaluations as allowed by Note(1) under 
the General Rating Criteria for 
Diagnostic Codes 5235 through 5243 and 
for entitlement to extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1); 
(3) about the information and evidence 
that VA will seek to provide; (4) about 
the information and evidence the 
appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should evaluate the veteran's 
claim for separate, compensable 
evaluations for neurological 
manifestations that may be part of the 
service-connected lower back disability 
as contemplated by Note (1) following the 
General Rating Criteria for Diagnostic 
Codes 5235 through 5243.

3.  If necessary, the RO should afford 
the veteran further examination to 
determine the nature and extent of any 
such neurological manifestations.  
Accordingly, if it deems necessary, the 
RO should make arrangements to afford the 
veteran VA examination by the appropriate 
specialists to determine if any other 
manifestations including, but not limited 
to, neurological manifestations, are the 
result of his service-connected lower 
back disability.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the neurological manifestations 
arising from the service connected 
lumbosacral strain with lumbar 
myositis and spondylosis
?	Describe any current symptoms and 
manifestations attributed to the 
service connected lumbosacral strain 
with lumbar myositis and spondylosis
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all neurological 
pathology in the lower extremities, 
particularly the left leg
?	Provide opinions as to whether or 
not such neurological manifestations 
are the result of his service 
connected lumbosacral strain with 
lumbar myositis and spondylosis.

Accordingly, if the RO finds that further 
VA examination is necessary, the examiner 
should be directed to offer an opinion as 
to the veteran's unemployability and, if 
found unemployable, whether the veteran 
is unemployable due to his service 
connected, versus his nonservice-
connected, disabilities.  If the examiner 
cannot so determine, the examiner should 
so state.

4.  The RO should refer the veteran's 
claim for extraschedular consideration 
under 38 C.F.R. § 3.321.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for separate, 
compensable evaluations for neurological 
manifestations under Note (1) following 
the General Rating Criteria for 
Diagnostic Codes 5235 through 5243, 
entitlement to extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1), and 
entitlement to TDIU.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations, if applicable, and that 
failure to do so could result in the denial of his claims.  
38 C.F.R. § 3.655 (2004).  The Board intimates no opinion as 
to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


